     Case 2:19-cv-00559-JAM-KJN Document 28 Filed 09/23/20 Page 1 of 3


Dave Scher, Esq. (CA Bar # 184562)
James Hoyer, P.A.
1300 I Street NW, Suite 400E
Washington, DC 20005
(202) 975-4994

Veronica B. Nannis, Esq. (Pro Hac Vice)
Joseph, Greenwald & Laake, P.A.
6404 Ivy Lane, Suite 400
Greenbelt, Maryland 20770
(301)220-2200

Attorneys for Plaintiff-Relator Jeffrey Mazik

                     UNITED STATES DISTRICT COURT

                    EASTERN DISTRICT OF CALIFORNIA

UNITED STATES,

ex rel. JEFFREY MAZIK
           818 Navaronne Way
           Concord, California
           94518

STATE OF CALIFORNIA,
STATE OF COLORADO,                        2:19-CV-0559 JAM KJN
STATE OF GEORGIA,
STATE OF HAWAII,                          ORDER GRANTING MOTION FOR
THE DISTRICT OF COLUMBIA,                 EXTENSION OF TIME FOR
STATE OF MARYLAND,                        SERVICE OF PROCESS
COMMONWEALTH OF VIRGINIA,
STATE OF WASHINGTON                       Date: September 21, 2020
                                          Judge: The Hon. John A.
Plaintiffs,                               Mendez

v.

KAISER PERMANENTE, INC.
1 Kaiser Plaza
19th Floor
Oakland, CA 94612

     Serve: Registered Agent:
     The Prentice-Hall Corporation
     System, Inc.
     251 Little Falls Drive

                                    1
      Case 2:19-cv-00559-JAM-KJN Document 28 Filed 09/23/20 Page 2 of 3


      Wilmington, Delaware. 19808

and

KAISER FOUNDATION HEALTH PLAN, INC.
1 Kaiser Plaza
Oakland, California 94612

      Serve: Registered Agent:
      The Prentice-Hall Corporation
      System, Inc.
      251 Little Falls Drive
      Wilmington, Delaware 19808

and

EASTERSEALS, INC.
141 W Jackson Blvd, Suite 1400A
Chicago, IL 60604

      Serve: Registered Agent:
      Julie Hubbard
      141 W Jackson Blvd, Suite 1400A
      Chicago, IL 60604

Defendants.


   ORDER GRANTING MOTION FOR EXTENSION OF TIME FOR SERVICE OF
                             PROCESS

      The Court, having considered Relator’s Motion for Extension

of Time for Service of Process, there being no opposition

thereto, it is this 22nd day of September, 2020 by the United

States District Court for the Eastern District of California:

      ORDERED that the Motion for Extension of Time for Service

of Process is GRANTED; and it is further

      ORDERED, that Relator Jeffrey Mazik’s deadline to serve his

complaint on the named defendants is extended thirty (30) days


                                     2
    Case 2:19-cv-00559-JAM-KJN Document 28 Filed 09/23/20 Page 3 of 3


from the date the Notice of Motion is scheduled on October 27,

2020, up to and including November 26, 2020.




Dated:   9/22/2020               /s/ John A. Mendez___________
                                 Hon. John A. Mendez
                                 United States District Judge




                                   3
